     Case 5:18-cv-01541-SVW-SP Document 17 Filed 10/06/18 Page 1 of 4 Page ID #:49



1    Stephen M. Uthoff, State Bar No. 145206
     E-mail: suthoff@uthofflaw.com
2    The Uthoff Law Corporation
     401 E. Ocean Blvd., Suite 710
3    Long Beach, California 90802
     Tele: 562-437-4301
4    Fax: 562-437-4341
5
6    Attorneys for Plaintiff
     MAERSK LINE
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   MAERSK LINE,                      ) Case No. CV 18-1541 SVW (SPx)
12                                     )
                        Plaintiff,     )
13                                     ) REQUEST FOR DEFAULT BY CLERK
14   vs.                               ) (F.R.Civ.P. 55(a))
                                       )
15
     STARMAX METAL & SUPPLY, INC. ;)
16   LUCY YANG individually and dba)
17
     STARMAX METAL & SUPPLY, INC. )
                                       )
18                     Defendants.     )
19   _________________________________
20
     To the Clerk of the above-entitled Court:
21
           Maersk Line (hereinafter “Plaintiff”) hereby requests that the clerk of the above-
22
     entitled court enter default in this matter against Starmax Metal & Supply, Inc.
23
     (hereinafter “Defendant”) on the grounds that Defendant has failed to appear or otherwise
24
     file a responsive pleading to the complaint within the time frame prescribed by the
25
     Federal Rules of Civil Procedure. Plaintiff served the Summons and Complaint on
26
     Defendant on July 30, 2018 as evidenced by the Proof of Service (D.E.10) previously
27
     filed with this Court.
28




                                                 1
     Case 5:18-cv-01541-SVW-SP Document 17 Filed 10/06/18 Page 2 of 4 Page ID #:50



1          The above-stated facts are set forth in the accompanying Declaration of Stephen M.
2    Uthoff filed herewith.
3
4    Dated: October 6, 2018
5
6                                               By:    _/s/Stephen M. Uthoff__________
7                                                      Stephen M. Uthoff
                                                       The Uthoff Law Corporation
8
                                                       Attorneys for Plaintiff
9                                                      MAERSK LINE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                2
     Case 5:18-cv-01541-SVW-SP Document 17 Filed 10/06/18 Page 3 of 4 Page ID #:51



1                                     PROOF OF SERVICE
2
     STATE OF CALIFORNIA   )
3                          )                ss.
4    COUNTY OF LOS ANGELES )
5           I am employed in the County of Los Angeles, State of California. I am over the age
     of 18 and not a party to the within action; my business address is 401 E. Ocean Blvd.,
6    Suite 710, Long Beach, California 90802.
7
           On October 6, 2018 I served the foregoing document described as REQUEST
8    FOR DEFAULT BY CLERK on the interested parties in this action by placing a copy
     thereof enclosed in a sealed envelope addressed as follows:
9
     See attached
10
11
      [X] BY MAIL: I caused such envelope to be deposited in the mail at Long Beach,
12   California. The envelope was mailed with postage thereon fully prepaid. I am readily
     familiar with this firm’s practice of collection and processing correspondence for mailing.
13   Under that practice it would be deposited with U.S. postal service on the same day with
     postage thereon fully prepaid at Long Beach, California in the ordinary course of
14   business. I am aware that on motion of the party served, service is presumed invalid if
     postal cancellation date or postage meter date is more than one day after date of deposit
15   for mailing in affidavit.
16   [ ] BY FACSIMILE: I served a true copy of the document(s) described on all parties to
17
     this action by facsimile transmission, and the transmission was reported as complete and
     without error. A copy of the transmission report properly issued by the transmitting
18   facsimile machine is attached hereto and shows the date, time and telephone number of
     the transmitting facsimile machine. Facsimile transmissions were sent and addressed as
19   stated above:
20   [x] VIA CM/ECF: Pursuant to General Order 10-07 the forgoing document was served
     on opposing counsel via the Court’s CM/ECF system.
21
     [ ] BY FEDERAL EXPRESS NEXT BUSINESS DAY DELIVERY
22         The papers were deposited in an envelope designated by the express service carrier
     and deposited with a facility maintained by the express service courier with delivery fees
23   paid and addressed to the address last shown by that person on any document filed in the
     action.
24
     [X] Federal: I declare that I am employed in the office of a member of the bar of this
25                court at whose direction the service was made.
26         Executed on October 6, 2018 at Long Beach, California.
27
28                                                             ___/s/Stephen M. Uthoff_____
                                                                     Stephen M. Uthoff


                                                  3
     Case 5:18-cv-01541-SVW-SP Document 17 Filed 10/06/18 Page 4 of 4 Page ID #:52



1    By mail to
2    Starmax Metal & Supply, Inc.
     14410 Belhaven Ave
3    Chino, CA 91710
4
     By ECF
5
     Thomas S. Carter, Esq.
6    THE LAW OFFICES OF THOMAS S. CARTER
7    250 W. First Street, Suite 340
     Claremont, CA 91711
8    Counsel for Lucy Yang
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             4
